Action to recover damages for an alleged breach of contract, wherein the defendant agreed to sell to the plaintiff 500 truck barrels to be used in moving and marketing a certain quantity of Irish potatoes. Upon denial of liability and issues joined, the jury returned the following verdict:
"1. Did plaintiff and defendant contract to buy and sell the barrels, as alleged in the complaint? Answer: `Yes.'
"2. Did the defendant breach the contract as alleged in complaint? Answer: `Yes.'
"3. If so, what damages did the plaintiff sustain? Answer: `$400.'"
From a judgment in favor of the plaintiff the defendant appealed.
The controversy between the parties to this action, and here presented, deals only with questions of fact. These the jury have answered in favor of the plaintiff. No new point of law is raised by any of the exceptions which would seem to merit an extended discussion. We have carefully examined the record and defendant's assignments of error, but no reversible or prejudicial ruling has been made to appear.
No error. *Page 809 
(757)